Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 18, 2014

                                    No. 04-14-00260-CV

              ONE (1) 1992 CHEVROLET PK, VIN. 1GCEC14Z4NE164549,
                                   Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-13890
                         Honorable Peter A. Sakai, Judge Presiding


                                       ORDER
         Appellant's motion for extension of time to file brief is hereby GRANTED. Appellant's
brief is due on or before August 14, 2014.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court